[Cite as Younce v. Heartland, 2016-Ohio-2965.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 ESTATE OF RICHARD L. YOUNCE,     :
 et al.                           :
                                  :  C.A. CASE NO. 26794
     Plaintiffs-Appellees         :
                                  :  T.C. NO. 15CV1383
 v.                               :
                                  :  (Civil appeal from
 HEARTLAND OF CENTERVILLE, et     :   Common Pleas Court)
 al.                              :
                                  :
     Defendants-Appellants        :
                                  :
                             ...........

                                             OPINION

                Rendered on the ___13th___ day of _____May_____, 2016.

                                                 ...........

GARY J. LEPPLA, Atty, Reg. No. 0017172 and MIRANDA R. LEPPLA, Atty. Reg. No.
0086351 and PHILIP J. LEPPLA, Atty. Reg. No. 0089075, 2100 S. Patterson Blvd.,
Dayton, Ohio 45409
      Attorneys for Plaintiffs-Appellees

DANNY M. NEWMAN, Atty. Reg. No. 0074740 and MICHAEL M. MAHON, Atty. Reg. No.
0087296, 525 Vine Street, Suite 1700, Cincinnati, Ohio 45202
     Attorneys for Defendants-Appellants

                                            .............

DONOVAN, P.J.

        {¶ 1} This matter is before the Court on the Notice of Appeal of Heartland of

Centerville, Heartland of Centerville OH, L.L.C., and HCR Manor Services, L.L.C.
                                                                                       -2-


(collectively “Heartland”). Heartland appeals from the July 13, 2015 decision of the trial

court that overruled its motion to stay proceedings, pending arbitration, on the complaint

of Josephine M. Goncy, as Executor of the Estate of Richard L. Younce, and on behalf of

herself individually as the spouse of the deceased, Richard L. Younce. We hereby reverse

and vacate the judgment of the trial court.

       {¶ 2} Goncy filed a “Complaint for Medical Negligence, Wrongful Death and Other

Relief with Affidavit of Merit” on March 13, 2015, against multiple parties (“other

defendants”) in addition to Heartland. Goncy asserted claims for loss of consortium and

survivorship, as well as medical negligence and wrongful death.         According to the

complaint, Younce “was a 64-year-old male who was admitted to Heartland of Centerville

on November 14, 2013” after suffering “a cerebral hemorrhage, with dense left

hemiparesis, left sided spatial neglect, dysphasia, and a mobility disorder.”      Goncy

alleged that while at the Heartland facility, Younce “developed multiple wounds,”

specifically to the skin.   Goncy asserted that the facility failed “to provide adequate

nutrition and hydration to Mr. Younce, which further complicated the development of his

wounds and his immobility status.” According to the complaint, laboratory evidence

indicated that Younce “had multiple episodes of dehydration, the worst episode

culminating on February 12, 2014, with a BUN of 67 and a creatinine of 2.3. These

laboratory figures represent renal insult as upon admission to the nursing home, Mr.

Younce’s kidney function was normal.”

       {¶ 3} The complaint alleged that an examination of Younce in March 2014

revealed 13 separate pressure ulcers, and that the “ulcers are not mentioned again in the

Heartland of Centerville records.” The complaint alleged that Younce was admitted to
                                                                                       -3-


Kettering Hospital on March 16, 2014, “where large, significant decubitus ulcers and lower

extremity contractures were documented.” Goncy alleged that blood cultures and “a

culture of the coccyx wound, obtained on March 18, 201[4], indicated the presence of

Methicillin-resistant Staphylococcus aureas within the coccyx wound and within the

blood.” Goncy alleged that “inadequate documentation, lack of physical assessment,

failure to provide adequate care and implement preventative measures fell below the

appropriate standard of care and proximately resulted in extreme pain and suffering by

Mr. Younce, and the death of Mr. Younce on March 24, 2014.”

       {¶ 4} On April 17, 2015, Heartland filed the motion to stay proceedings pending

arbitration.   Heartland argued that on “November 22, 2013, during the time of the

decedent’s admission to Heartland, both Plaintiff, as the decedent’s wife and legal

representative, and the decedent executed a binding Voluntary Arbitration Agreement * *

*.” (“VAA”). Heartland asserted that “Mrs. Goncy and the decedent knew (or should have

been aware of) the effect of their execution of the Arbitration Agreement.” Heartland

asserted that pursuant to the VAA and R.C. 2711.02, the action must be stayed and all

of Goncy’s claims “must be submitted to binding arbitration as a matter of law.”

Heartland asserted that there is a strong presumption in favor of arbitration, and that

“arbitration agreements between nursing homes and their residents are valid and

enforceable contracts.” Heartland asserted that “not only did the decedent, on his own

accord, execute the Arbitration Agreement on November 22, 2013, but Mrs. Goncy

herself, on that same day, also executed the [VAA].”        Heartland asserted that the

disputes covered by the VAA “include any and all claims arising from, or relating to, the

decedent’s admission to Heartland, the care and/or treatment he received at Heartland’s
                                                                                            -4-


nursing home, or the Arbitration Agreement itself * * *.” Heartland asserted that the

disputes covered by the VAA “clearly encompass all of Plaintiff’s claims herein.”

       {¶ 5} Heartland asserted that the VAA is not procedurally unconscionable, and

that Younce “was in a sound bargaining position, as he was admitted to Heartland’s

nursing home on November 14, 2013, on his own free will and without the need for a legal

guardian or representative. Further, there is no allegation of any pressure exerted or

haste imposed on him to sign the [VAA].” Heartland asserted that in executing the VAA,

Younce and Goncy “acknowledged that they had the right to review the [VAA] with an

attorney or family member * * *; that they were explicitly provided thirty (30) days in which

they could cancel the [VAA] * * *; and all parties ‘stipulate[d] that there [were] other health

care facilities in this community currently available to meet [the decedent’s] needs.’ ”

Heartland asserted that the VAA “was written in plain language as an entirely separate

agreement from the Admission Agreement.” Heartland asserted that execution of the

VAA “was not a condition of admission.”

       {¶ 6} Finally,    Heartland   asserted    that   the   VAA    is   not   “substantively

unconscionable.”        Heartland argued that the VAA notified Goncy and Younce that

Younce would receive care at the facility whether or not the VAA was signed, that in

executing the VAA they were giving up their right to a trial, that they had 30 days to cancel

the VAA, and that they had the right to review the VAA with an attorney or family member.

Heartland argued the VAA is valid even though parties named in the lawsuit are not

parties to the VAA.

       {¶ 7} A copy of the VAA is attached to Heartland’s motion. It provides in relevant

part as follows:
                                                                                          -5-


           VOLUNTARY ARBITRATION AGREEMENT (“AGREEMENT”)

      THE PARTIES ARE WAIVING THEIR RIGHT TO A TRIAL BEFORE A

      JUDGE OR JURY OF ANY DISPUTE BETWEEN THEM. PLEASE READ

      CAREFULLY BEFORE SIGNING.                THE PATIENT WILL RECEIVE

      SERVICES IN THIS CENTER WHETHER OR NOT THIS AGREEMENT IS

      SIGNED.       ARBITRATION IS DESCRIBED IN THE VOLUNTARY

      ARBITRATION PROGRAM BROCHURE COPY, ATTACHED AND MADE

      PART OF THIS AGREEMENT.1

      Made on 11/22/23 (date) by and between the Patient Richard L.Younce or

      Patient’s Legal Representative __________________ (collectively referred

      to as “Patient”) and the Center _________________2.

      1.   Agreement to Arbitrate “Disputes”:         All claims arising out of or

      relating to this Agreement, the Admission Agreement or any and all past or

      future admissions of the Patient at this Center, or any sister Center operated

      by any subsidiary of HCR ManorCare, Inc. (“Sister Center”), including

      claims for malpractice, shall be submitted to arbitration. Nothing in the

      Agreement prevents the Patient from filing a complaint with the Center or

      appropriate governmental agency or from seeking review under any

      applicable law of any decision to involuntarily discharge or transfer the

      Patient.



1
  A copy of the Voluntary Arbitration Program Brochure is not part of the record before
us.
2
  The date in the above section was handwritten, and the subsequent lines indicating
the “Legal Representative” and the “Center” were left blank.
                                                                                  -6-


***

8. Right to Change Your Mind: This Agreement may be cancelled by

written notice sent by certified mail to the Center’s Administrator within 30

calendar days of the Patient’s date of admission. If alleged acts underlying

the dispute occur before the cancellation date, this Agreement shall be

binding with respect to those alleged acts. If not cancelled, this Agreement

shall be binding on the Patient for this and all of the Patient’s subsequent

admissions to the Center or any Sister Center without any need for further

renewal.

9. Binding on Parties & Others: The Parties intend that this agreement

shall benefit and bind the Center, its parent, affiliates, and subsidiary

companies, and shall benefit and bind the Patient (as defined herein),

his/her    successors,   spouses,    children,   next   of   kin,   guardians,

administrators, and legal representatives.

***

14. Health Care decision: The Parties hereby stipulate that the decision

to have the Patient move into this Center and the decision to agree to this

Agreement are each a health care decision. The Parties stipulate that

there are other health care facilities in this community currently available to

meet the Patient’s needs.

THE PARTIES CONFIRM THAT EACH OF THEM UNDERSTANDS THAT

EACH HAS WAIVED THE RIGHT TO TRIAL BEFORE A JUDGE OR JURY

AND THAT EACH CONSENTS TO ALL OF THE TERMS OF THIS
                                                                                         -7-


       VOLUNTARY AGREEMENT. PATIENT ACKNOWLEDGES THE RIGHT

       TO REVIEW THIS AGREEMENT WITH AN ATTORNEY OR FAMILY

       BEFORE SIGNING.

       {¶ 8} Directly underneath the above language is a signature block for the

“Patient,” and Younce’s printed name and signature appear thereon. Additionally, there

is a signature block for the “Patient’s Legal Representative,” where Goncy’s printed name

appears, as well as her signature above a line that provides: “Signature of Patient’s

Legal Representative in his/her Representative capacity.” Beneath this signature line is

a second signature line which provides: “Signature of Patient’s Legal Representative in

his/her Individual capacity,” and this signature line is blank. A footnote provides:

“Patient’s Legal Representative should sign on both lines above containing the phrase

‘Patient’s Legal Representative.’ ” The signature blocks are dated “11-22-13.” The VAA

is also signed by a “Center Representative.”

       {¶ 9} On May 23, 2015, Goncy filed her affidavit as well as a response to

Heartland’s motion to stay. Goncy averred that the VAA “provided by Defendants was

never reviewed with my husband and me, nor were any of the provisions explained to us

by anyone from Heartland of Centerville.” Goncy averred that on “November 22, 2013,

I did not have a ‘representative capacity’ for my husband * * *,” and that she “did not sign

the [VAA] in an individual capacity.” Goncy further averred that at “the time my husband

signed the [VAA], he was lucid and fully capable of making decisions for himself, as

verified by his medical records,” and that prior to “and at the time of my husband’s signing

of the [VAA], I am not aware of any physician or other medical provider determining that

my husband had lost the capacity to make informed health care decisions for himself.”
                                                                                         -8-


Finally, Goncy averred that on December 10, 2013, Younce signed a Power of Attorney

(“PoA”), thereby granting her “the authority to sign documents, such as an Arbitration

Agreement, as my husband Richard Younce’s legal representative.” Goncy averred that

the PoA was not in effect when the VAA was signed.

       {¶ 10} In her response, Goncy asserted that “Ohio Courts, including the Supreme

Court of Ohio, have held that a decedent cannot bind his or her beneficiaries to arbitrate

their wrongful death claims.” Goncy asserted that “judicial economy would not be served

by allowing [Heartland] to arbitrate certain claims while others proceed in the Court.”

Goncy argued that “despite the presumption favoring arbitration, a party cannot be

compelled to arbitrate a dispute * * * which they have not agreed to submit to arbitration.”

Goncy relied upon Peters v. Columbus Steel Castings Co., 115 Ohio St. 3d 134, 2007-

Ohio-4787, 873 N.E.2d 1258, and asserted that its holding “was based on common law

principles governing contracts and found that only signatories to an arbitration agreement

are bound by its terms.” Goncy asserted that “the holding in Peters requiring a real party

in interest to sign an arbitration agreement for such an agreement to be enforceable is

not in conflict with the Federal Arbitration Act (‘FAA’) as the FAA states that arbitration

agreements are enforceable except ‘upon such grounds as exist at law or in equity for the

revocation for any contract.’ ”

       {¶ 11} Goncy further relied upon McFarren v. Emeritus at Canton, 2013-Ohio-

3900, 997 N.E.2d 1254 (5th Dist.), and Tedeschi v. Atrium Ctrs., L.L.C., 8th Dist.

Cuyahoga No. 97647, 2012 WL 2459147 (June 28, 2012) and asserted as follows:

              The facts in the abovementioned cases, especially the McFarren

       case, are nearly identical to the facts in the instant matter. Here, the Estate
                                                                                             -9-


       of Richard Younce, by Executrix Josephine M. Goncy, brought medical

       malpractice, wrongful death, loss of consortium and survivorship actions

       against Defendants. * * * Pursuant to the Supreme Court of Ohio’s holding

       in Peters, only the medical malpractice claim could be subject to [an]

       arbitration agreement pursuant to the subject document. Josephine Goncy

       did not have the authority to sign the [VAA] as a legal representative for

       Richard Younce. * * * Ms. Goncy’s [PoA] for Richard Younce was not

       effective at the time she signed the [VAA] as Richard Younce’s “legal

       representative.” * * * The [PoA] was not effective until it was signed on

       December 10, 2013. * * *

       {¶ 12} Goncy asserted that she “had no authority to bind the principal.” She

asserted that she did not sign the VAA in an individual capacity. Goncy argued that

“none of Richard Younce’s surviving children signed the [VAA].                   Likewise, as

beneficiaries under R.C. 2125 et seq., they cannot be forced to arbitrate the wrongful

death claim.”

       {¶ 13} Finally, Goncy asserted that if she is “forced to arbitrate this case, the typical

economy and efficiency of arbitration would be lost.” This is so, she asserted, “because

Plaintiffs would be forced to participate in two proceedings, instead of one, not to mention

the possibility of two different findings on liability. Rather than achieve cost savings,

there would be a substantial increase in costs.” Goncy argued that judicial economy

would be lost because none of the claims against the other defendants are subject to

arbitration, and “all claims against these Defendants would proceed in this Court.”

       {¶ 14} On June 1, 2015, Heartland filed a reply, initially noting that “Plaintiffs
                                                                                          -10-


neither dispute the validity of the [VAA], nor do they dispute that the survivorship claim is

subject to arbitration. Rather, Plaintiffs argue simply that (1) the wrongful death claim[]

is not abitrable, and (2) judicial economy would not be served because other parties and

claims exist that are not subject to the [VAA].” Heartland asserted that “even where

courts find that the wrongful death claim is not subject to arbitration, the case must

nevertheless be stayed pending the arbitration of those claims that are subject to a valid

arbitration provision.” Heartland asserted that it “is well-settled Ohio law that when an

action involves both arbitrable and non-arbitrable claims, the entire proceeding must be

stayed until the issues and claims that are subject to arbitration are resolved.” According

to Heartland, Younce’s “execution of the [VAA], therefore, requires that Plaintiffs’

survivorship claim, which belongs to the decedent, be arbitrated.” Finally, Heartland

asserted that the “the fact that other party-defendants and non-abitrable claims exist is

not a sufficient basis to deny Heartland’s Motion to Stay.”

       {¶ 15} In denying Heartland’s motion to stay the proceedings, the trial court noted

as follows:

               * * * In reality, Heartland is seeking an order compelling binding

       arbitration between two of the parties to this litigation while others wait even

       though other defendants are named as agents or employees of Heartland

       and vicarious liability would require individual liability to be established.

       None of those defendants or the decedent’s beneficiaries were parties to

       the VAA. Persons who are not parties to the VAA cannot be compelled to

       arbitrate. * * *

               Presumably, Heartland’s assertion that “all claims” be arbitrated,
                                                                                         -11-


       refers to all of plaintiff’s claims against the other defendants. The plaintiff

       has not discussed the scope of the VAA and whether the subject claims

       arise out of the VAA itself even though “abitrability” is not a claim presented

       by plaintiff. * * * Neither Heartland nor plaintiff has provided the Court with

       the Admission Agreement. However, the VAA uses the words “including

       claims for malpractice.” * * * The alleged medical negligence does not arise

       from or relate to the VAA, but may relate to duties or representations for

       care in the admission agreement. Nevertheless, the intent of the drafter is

       assumed to refer to malpractice as a claim by Richard against Heartland

       that would be subject to arbitration. There is no indication in the record as

       to the extent of knowledge that the signatories to the VAA had about what

       a claim for malpractice might entail. Instead, plaintiff focuses the Court’s

       inquiry on the authority of those signing the VAA to waive the constitutional

       right to a jury trial.

       {¶ 16} The court noted Goncy’s argument that she was not appointed Younce’s

PoA until 18 days after the VAA was signed. It further noted as follows in determining

that “the wrongful death claim is not required to be arbitrated”:

               * * * There is no claim that plaintiff had healthcare (sic) authority.

       As indicated, the VAA states that “the decision to agree to this Agreement

       is a health care decision.” There is no indication that plaintiff had authority

       to make health care decisions for Richard. Thus, her signature on the VAA

       does not bind the estate or Richard’s beneficiaries.

               Heartland’s motion seeks to stay this case involving the interests of
                                                                                       -12-


      Josephine individually and their children, as well as the other defendants. *

      * * As indicated, neither plaintiff nor her children were signatories to the

      VAA. She had no authority to waive the constitutional right to trial by jury

      for the beneficiaries. The VAA is not binding on the beneficiaries. * * *

      {¶ 17} The court next addressed “whether Richard’s signing of the VAA is binding

on his estate with regard to the survivorship claims.” According to the trial court, “the

issue is whether Heartland has shown that Richard waived the right of his estate to trial

by judge or jury.” The court found that, “since the VAA itself describes the decision to

agree to arbitration and waive the constitutional right to a jury trial as a ‘health care’

decision, there would have to be ‘informed consent’ for such a decision.” The court

determined as follows:

             Plaintiff’s affidavit says nothing about the circumstances when the

      VAA was signed except that it “was never reviewed with my husband and

      me, nor were any of the provisions explained to us by anyone from

      Heartland of Centerville.” * * * Plaintiff images Richard’s signature on the

      December 10, 2013 [PoA] in her memorandum * * * and the one on the

      VAA, 18 days earlier. Arguably, the signatures on the VAA look to be the

      writing of the same person. However, plaintiff does not argue that Richard

      did not sign the VAA.

             The only evidence before the Court is the affidavit of plaintiff,

      Josephine Goncy, that Heartland provided no information about the benefits

      and risks of waiving rights in favor of arbitration. There is no basis to find

      that Richard’s signing was voluntarily and knowingly made after being
                                                                                   -13-


properly informed of the risks involved. A “knowing” waiver may be valid,

but an “unknowing” waiver may not. There is no presumption in favor of

waiver. Heartland must show that Richard’s alleged waiver was informed

and knowing. On the other hand, plaintiff asserts Richard was competent,

but nothing was explained. * * *

        Nevertheless, the Court finds that such a waiver of rights requires

evidence that Richard was fully informed. There is no indication that he

was knowledgeable about legal terminology or the differences between an

arbitration and a trial to a jury of his peers or the benefits and risks of such

a choice at this time when he was in need of rehabilitation therapy.

        The court finds that Heartland has not shown that Richard knowingly

and intelligently signed the VAA and finds that the VAA is invalid based on

“grounds that exists at law or in equity for the revocation of any contract.”

See Federal Arbitration Act, 9 U.S.C. § 2, quoted in Marmet Health Care

Ctr., Inc. v. Brown, [ ___U.S.___, 132 S. Ct. 1201, 182 L. Ed. 2d 42 (2012)].

        There is no evidence before the Court to assess whether or not the

VAA was unconscionable. * * * It is undisputed that Richard was admitted

to Heartland after “a mild stroke and subsequent surgery.” * * * There is

no evidence of the actual stress or of cognitive difficulties on November 22,

2013.    The Court accepts that Richard may have been under unusual

stress, but in the absence of evidence, does not find that to be a determining

factor. * * * The Court finds that the circumstances involved in the process

of being admitted to a nursing home after a serious medical procedure or
                                                                                            -14-


       hospitalization certainly require that the Court carefully scrutinize the

       evidence about whether the entity asserting a waiver of rights provided any

       meaningful information to the patient to assure the waiver was knowingly

       made. In this case, it is undisputed that no information was provided.

              The Court cannot determine on the basis of Richard’s signature

       alone, questionable on its face, that he knowingly waived the rights of his

       estate to a jury trial guaranteed by Article I, § 16 of the Ohio Constitution.

       Heartland has failed to show that Richard’s alleged waiver was informed

       and knowing. Moreover, the Court finds that an arbitration of some of the

       plaintiff’s claims and a trial of claims against the other defendants, as well

       as the interests of the beneficiaries, would undermine the purposes of using

       arbitration to reduce the costs of resolving a dispute.          The Court also

       concludes that the scope of the VAA does not include claims between the

       patient and the center under such circumstances where they are

       interrelated with claims not subject to it.

       {¶ 18} Heartland asserts one assignment of error herein as follows:

              THE TRIAL COURT ERRED BY NOT STAYING PLAINTIFF’S

       WRONGFUL         DEATH      AND      SURVIVORSHIP         CLAIMS      AGAINST

       HEARTLAND         PENDING       THE     ARBITRATION         OF     PLAINTIFF’S

       SURVIVORSHIP CLAIM.

       {¶ 19} Heartland asserts that in “light of the strong presumption favoring

arbitration, all doubts should be resolved in favor of arbitrating the dispute,” and “if parties

contract to resolve their disputes in arbitration rather than in the courts, a party may not
                                                                                           -15-


renege on that contract absent the most extreme circumstances.” Heartland asserts that

“the trial court incorrectly shifted the burden to Heartland,” requiring that Heartland

establish that Younce’s waiver was informed and knowing. Heartland asserts that this

“is simply not the law in Ohio, and the trial court cites to no legal authority to support this

contention.” According to Heartland, “it was not Heartland’s burden to show that the

decedent knew the import of his execution of the [VAA]; the decedent, by his execution

of the [VAA], is presumed to have known the import of his execution.”

       {¶ 20} Heartland notes that Goncy admitted in her affidavit that Younce signed the

[VAA] and that he was lucid when he did so. Heartland asserts that whether or not

Heartland personnel reviewed the VAA with Younce “is completely irrelevant.”

According to Heartland, “the provisions of the [VAA] informing the decedent of the effect

of its execution could not be clearer or more apparent within the contract.” Heartland

asserts that “[o]rdinarily, one who is of full age in possession of his faculties and able to

read and write, and who signs an instrument and remains acquiescent to its operative

facts, may not thereafter escape its consequences by urging that he did not read or

understand it, or that he relied upon representations of another as to its contents or

significance.”

       {¶ 21} Heartland directs our attention to a recent decision by this Court in Brown

v. Extendicare, Inc., 2015-Ohio-3059, 39 N.E.3d 896 (2d Dist.) and asserts that therein,

“it was the decedent’s daughter, not the decedent, who executed the at-issue arbitration

agreement, yet [this Court] nevertheless enforced the agreement in part due to the ‘strong

public policy favoring arbitration.’ ” Heartland argues that “[u]nlike Brown where only the

decedent’s daughter executed the arbitration agreement, in this case both the decedent
                                                                                          -16-

and Plaintiff executed the [VAA]. They are, therefore, charged with the knowledge of its

contents. There is absolutely no evidence of fraud or that the decedent was forced to

sign the [VAA].”     Heartland asserts that the VAA “constitutes a written, valid and

enforceable agreement between the parties,” and that the disputes covered thereunder

“clearly encompass all of Plaintiff’s claims herein against Heartland.”

       {¶ 22} Regarding the trial court’s assertion that it was required to “scrutinize” any

evidence relating to whether Heartland provided meaningful information to Younce to

assure he made a knowing waiver, Heartland again asserts, “[t]his is simply not the law

in Ohio.” Heartland argues that where an arbitration agreement is clear in terms of the

effect of its execution, “a nursing home is not required to explain its provisions to the

patient to ensure that the waiver of a jury trial was knowingly made.”

       {¶ 23} Heartland again asserts that the VAA is neither procedurally nor

substantively unconscionable.     Finally, Heartland asserts that the presence of non-

arbitrable claims and parties who cannot be compelled to arbitrate is not a valid basis to

deny a stay pending arbitration, and that all of Goncy’s claims, including wrongful death,

should be stayed pending the arbitration of the survivorship claim.            According to

Heartland, “the trial court erred in not staying both the survivorship claim and the wrongful

death claim.”

       {¶ 24} Goncy responded that in filing the motion for stay, Heartland “attempted to

defend against unconscionability rather than also confronting a primary problem with the

[VAA], i.e. the attempt to bind decedent’s beneficiaries to arbitration which they never

accepted.”      Goncy again cites Peters and argue that a decedent cannot bind his

beneficiaries to arbitrate their wrongful death claim. Goncy asserts that “the holding in
                                                                                         -17-

Peters was based on common law principles governing contracts and found that only

signatories to an arbitration agreement are bound by its terms.” Goncy asserts that “the

Peters case is controlling in Ohio, holding that arbitration agreements are not enforceable

against non-signing beneficiaries to a wrongful death claim.”

       {¶ 25} Goncy asserts that if “the conditions required for the [PoA] to come into

being are not fulfilled, the representative has no authority to bind the principal.”

According to Goncy, since the PoA was signed after Younce granted Goncy his PoA,

Goncy lacked authority to sign the VAA and her signature as Younce’s legal

representative on the VAA is “ineffective.” Goncy again cites McFarren and Tedeschi in

support of her arguments. According to Goncy, she did not sign the VAA in an “individual

capacity.” Goncy again asserts that Younce was lucid when he signed the VAA. Goncy

notes that “none of Richard Younce’s surviving children signed the [VAA],” and that “they

cannot be forced to arbitrate the wrongful death claim.”

       {¶ 26} Goncy asserts that it “is inherent that a consumer contract for healthcare

on a near emergency basis cannot include an adhesion contract for arbitration.” Goncy

argues that in “addition to the fact that [Heartland’s] arbitration clause was part of an

adhesion contract, evidenced by the obviously unequal bargaining power held by [Younce

and Goncy], if the parties are forced to arbitrate this case the economy and efficiency of

arbitration would also be lost,” citing in part Wascovich v. Personacare of Ohio, 190 Ohio

App.3d 619, 2010-Ohio-4563, 943 N.E.2d 1030 (11th Dist.). Goncy asserts that judicial

economy would also be lost because none of the claims against the other defendants

“would be subject to arbitration, as none of the other Defendants are parties to the [VAA].”

Goncy argues that additional defendants have not been added to the matter herein in an
                                                                                        -18-


attempt to defeat the arbitration clause.

       {¶ 27} In a footnote, Goncy asserts as follows:

              Adhesive nursing home arbitration contracts are disfavored as a

       matter of public policy. See, e.g., Center for Justice and Democracy, “Stop

       Forced Arbitration in Nursing Homes”, https://centerjd.org/content/letter-

       stop-forced-arbitration-nursing-homes, “Under forced arbitration programs,

       negligence and abuse cases must be resolved in private, secretive,

       corporate-designed dispute systems.          Anti-patient bias infects this

       process. Nursing home arbitration companies have a financial incentive to

       side with repeat players who generate most of the cases they handle.

       Arbitrators are also not required to have any legal training and they need

       not follow the law. Court rules of evidence and procedures that protect

       plaintiffs do not apply. There is limited discovery, making it much more

       difficult for individuals to have access to important documents that may help

       their claim. Arbitration proceedings are secretive, often protected by

       confidentiality rules. There is no public record to inform industry practice

       or to notify the public or regulators. Decisions are enforceable with the full

       weight of the law even though they may be legally incorrect.          This is

       especially disturbing because these decisions are binding. Sometimes,

       victims must split the sizeable costs of arbitration with the nursing home.”

       {¶ 28} In reply, Heartland argues that all of Goncy’s claims, including wrongful

death, should be stayed pending arbitration. Heartland argues that “the issue on appeal

is not whether the wrongful death claim is arbitrable; the issue on appeal is whether the
                                                                                           -19-

wrongful death claim (and survivorship claim) must be stayed pending the arbitration of

those claims that are arbitrable, which, in this case, is clearly Plaintiff’s survivorship

claim.” Heartland asserts that “if unequal bargaining power were, by itself, enough to

render an arbitration agreement unenforceable, as Plaintiff posits herein, no court would

ever enforce such an agreement in the nursing home setting.             However, this Court

recently held that a nursing home arbitration agreement similar to [VAA] in this case was

both valid and enforceable,” citing Brown v. Extendicare.

       {¶ 29} Heartland argues that “the presence of non-arbitrable claims and parties

who cannot be compelled to arbitrate does not require a trial court to deny a stay pending

arbitration, and concerns regarding judicial economy and inconsistent verdicts should not

override the enforcement of an arbitration agreement.” Heartland asserts that since

Plaintiff’s survivorship claim is subject to arbitration, “the entire case must be stayed until

arbitration is resolved.”

       {¶ 30} Heartland again asserts that “it was not Heartland’s burden to show that

the decedent knew the import of his execution of the [VAA]; the decedent, by his execution

of the [VAA], is * * * presumed to have known the import of his execution.” According

to Heartland, Younce’s “execution of the [VAA] requires that the survivorship claim, which

belongs to the decedent, be arbitrated.”

       {¶ 31} Heartland argues that although “Plaintiff all but conceded the validity of the

[VAA] at the trial court level, Plaintiff now passingly states in her Brief that the [VAA] ‘was

part of an adhesion contract, evidence by the obviously unequal bargaining power held

by [Plaintiff and the decedent].’ ” According to Heartland, “[n]otwithstanding the fact that

Plaintiff provides no analysis for this new position, it must nevertheless fail for two (2)
                                                                                        -20-

reasons.” First, Heartland asserts that Wascovich and Manley v. Personacare, 11th Dist.

Lake No. 2005-L-174, 2007-Ohio-343, “are easily distinguishable from the facts of the

instant case.” Second, according to Heartland, “even if Plaintiff’s argument regarding the

unequal bargaining position were valid, such a basis is still not grounds to find that the

[VAA] is unenforceable. Factors such as bargaining position go to the determination of

whether an arbitration agreement is procedurally unconscionable.” Heartland asserts that

“as even the Manley court points out, an arbitration agreement can be procedurally

unconscionable, yet still be enforceable as long as it is also not substantively

unconscionable.” According to Heartland, “regardless of whether Plaintiff’s unequal-

bargaining-position argument supports a finding of procedural unconscionability, the

[VAA] is not substantively unconscionable as a matter of law.”

      {¶ 32} Regarding Goncy’s concern for judicial economy, Heartland asserts that her

reliance upon Wascovich is misplaced since “Wascovich was recently rejected by the

Tenth District in [Harrison v. Winchester Place Nursing & Rehab. Ctr., 2013-Ohio-3161,

996 N.E.2d 1001 (10th Dist.)].” Heartland argues that this Court “also rejected a similar

argument that a stay pending arbitration is inappropriate where some of the defendants

are not parties to the arbitration agreement and cannot be compelled to arbitrate,” citing

Jones v. Unibilt Industries, Inc., 2d Dist. Montgomery No. 20578, 2004-Ohio-5983.

      {¶ 33} In considering the above arguments, we initially note the distinction

between survival and wrongful death claims as follows:

             * * * [W]hen an individual is killed by the wrongful act of another, the

      personal representative of the decedent's estate may bring a survival action

      for the decedent's own injuries leading to his or her death as well as a
                                                                                        -21-

      wrongful-death action for the injuries suffered by the beneficiaries of the

      decedent as a result of the death. Although they are pursued by the same

      nominal party, we have long recognized the separate nature of these claims

      in Ohio.

Peters v. Columbus Steel Castings Co., ¶ 11.

      {¶ 34} As Heartland asserts and as this Court previously noted in Brown v.

Extendicare, Inc.:

             * * * “ ‘Ohio has a strong public policy favoring arbitration.’ * * *

      Arbitration is favored because it allows parties to bypass expensive and

      time-consuming litigation and ‘provides the parties thereto with a relatively

      expeditious and economical means of resolving a dispute.’ * * * ”

      Westerfield v. Three Rivers Nursing & Rehab. Ctr., 2d Dist. Montgomery

      No. 25347, 2013-Ohio-512, ¶ 16. “Indeed, the Ohio courts recognize a

      ‘presumption favoring arbitration’ that arises ‘when the claim in dispute falls

      within the scope of the arbitration provision.’ * * *.” Taylor Bldg. Corp. of

      Am. v. Benfield, 117 Ohio St. 3d 352, 2008-Ohio-938, 884 N.E.2d 12, ¶ 27.

             “The Ohio Arbitration Act sets forth a trial court's role in construing

      and enforcing arbitration agreements.” Lindsey v. Sinclair Broadcast Group,

      Inc., 2d Dist. Montgomery No. 19903, 2003-Ohio-6898, ¶ 15.

Brown v. Extendicare Inc., at ¶ 41-42.

      {¶ 35} R.C. 2711.01(A) provides:

             A provision in any written contract * * * to settle by arbitration a

      controversy that subsequently arises out of the contract, * * * or any
                                                                                             -22-


      agreement in writing between two or more persons to submit to arbitration

      any controversy existing between them at the time of the agreement to

      submit, or arising after the agreement to submit, from a relationship then

      existing between them or that they simultaneously create, shall be valid,

      irrevocable, and enforceable, except upon grounds that exist at law or in

      equity for the revocation of any contract.

      {¶ 36} R.C. 2711.02(B) provides:

             If any action is brought upon any issue referable to arbitration under

      an agreement in writing for arbitration, the court in which the action is

      pending, upon being satisfied that the issue involved in the action is

      referable to arbitration under an agreement in writing for arbitration, shall on

      application of one of the parties stay the trial of the action until the arbitration

      of the issue has been had in accordance with the agreement, provided the

      applicant for the stay is not in default in proceeding with arbitration.

      {¶ 37} As this Court further noted in Brown v. Extendicare:

             * * * R.C. 2711.01 “ ‘acknowledges that an arbitration clause is, in

      effect, a contract within a contract, subject to revocation on its own merits.’

      ” Westerfied, ¶ 18. “The arbitrability of a claim is question of law, which we

      review de novo. * * *.” Id., ¶ 19. “Whether the parties have executed a valid

      written arbitration agreement is a matter of state contract law.” Id., ¶ 20.

Brown v. Extendicare, at ¶ 44.

      {¶ 38} As this Court further noted:

             * * * “A contract is generally defined as a promise, or a set of
                                                                                      -23-


      promises, actionable upon breach. Essential elements of a contract include

      an offer, acceptance, contractual capacity, consideration (the bargained for

      legal benefit and/or detriment) a manifestation of mutual assent and legality

      of object and of consideration.” * * * The parties must have a “meeting of

      the minds” as to the essential terms of the contract in order to enforce the

      contract. * * *

             When reviewing a contract, the court's primary role is to ascertain

      and give effect to the intent of the parties.* * *

Westerfield, at ¶ 20–21.

      {¶ 39} “The law does not require that each aspect of a contract be explained orally

to a party prior to signing.” ABM Farms, Inc. v. Woods, 81 Ohio St. 3d 498, 692 N.E.2d
574 (1998). As this Court has further noted:

             * * * The Ohio Supreme Court recognizes the “legal and common-

      sensical axiom that one must read what one signs.” ABM Farms v. Woods,

      81 Ohio St. 3d 498, 503, 692 N.E.2d 574 (1998). “A person of ordinary mind

      cannot be heard to say that he was misled into signing a paper which was

      different from what he intended, when he could have known the truth by

      merely looking when he signed.” Ball v. Ohio State Home Servs., Inc., 168
Ohio App. 3d 622, 627–28, 2006-Ohio-4464, 861 N.E.2d 553, 557, ¶ 11 (9th

      Dist.), quoting McAdams v. McAdams, 80 Ohio St. 232, 240–241, 88 N.E.
542, 544 (1909).

Mishler v. Hale, 2014-Ohio-5805, 26 N.E.3d 1260, ¶ 36 (2d Dist.).

      {¶ 40} As this Court further noted:
                                                                                         -24-


              Absent indicia that the contract at issue is an adhesion contract, and

       that the arbitration clause itself appears to be adhesive in nature, an

       arbitration clause is to be upheld just as any other provision in a contract.[]

       An arbitration clause may similarly be enforceable notwithstanding a

       disparity in bargaining power or the fact that the contract had not been

       subject to negotiation.[]

Garcia v. Wayne Homes, LLC, 2d Dist. Clark No. 2001 CA 53, 2002-Ohio-1884, 2002 WL
628619 at *11, (footnotes with citations omitted). We note that an “adhesion contract” is

a contract prepared by one party in a standard form, to be signed by the other party, who

is typically a consumer in a weaker position, who adheres to the contract with minimal

choice as to the terms thereof. Wascovich, at ¶ 41. As this Court further noted in

Garcia, “[A] contracting party is presumed to know the reasonable import of the contents

of a signed agreement, including the existence and scope of an arbitration clause.[]”

Garcia, id. (footnote with citation omitted).

       {¶ 41} In its motion to stay, Heartland argued in part that the VAA was not

unconscionable as a matter of law. Goncy opposed Heartland’s motion to stay based

upon the fact that the PoA was signed after the VAA was executed, and on the basis of

the impact of arbitration on judicial economy and efficiency. Regarding unconscionability,

the trial court merely noted that there “is no evidence before the court to assess whether

or not the VAA was unconscionable.” We disagree.

       {¶ 42} “Unconscionability is a ground for revocation of an arbitration agreement. *

* * .” (citation omitted). Hayes v. Oakridge Home, 122 Ohio St. 3d 63, 2009-Ohio-2054,

908 N.E.2d 408 ¶ 19. “The party asserting unconscionability of a contract bears the
                                                                                      -25-


burden of proving that the agreement is both procedurally and substantively

unconscionable.” Id., ¶ 20. As the Ohio Supreme Court noted in Hayes:

             In determining whether an arbitration agreement is procedurally

      unconscionable, courts consider “the circumstances surrounding the

      contracting parties' bargaining, such as the parties' ‘ “age, education,

      intelligence, business acumen and experience, * * * who drafted the

      contract, * * * whether alterations in the printed terms were possible, [and]

      whether there were alternative sources of supply for the goods in question.”

      ’”

      ***

             An       assessment   of   whether   a   contract   is   substantively

      unconscionable involves consideration of the terms of the agreement and

      whether they are commercially reasonable. John R. Davis Trust 8/12/05 v.

      Beggs, 10th Dist. No. 08AP–432, 2008-Ohio-6311, ¶ 13; Dorsey v.

      Contemporary Obstetrics & Gynecology, Inc. (1996), 113 Ohio App. 3d 75,

      80, 680 N.E.2d 240. * * * No bright-line set of factors for determining

      substantive unconscionability has been adopted by this court. The factors

      to be considered vary with the content of the agreement at issue.

Hayes, at ¶ 23, 33.

      {¶ 43} Regarding procedural unconscionability, in her affidavit, Goncy asserted

that Younce, at the age of 64, was “lucid and fully capable of making decisions for

himself,” after suffering a mild stroke, when he signed the document, and there were no

allegations that he or Goncy were coerced into signing it. In executing the VAA, they
                                                                                          -26-


both acknowledged that they had a right to review the document with a lawyer or family

member, or to cancel the VAA by written notice sent by certified mail within 30 days of

Younce’s admission. Finally, in signing the VAA, Goncy and Younce stipulated that there

were other health care facilities in their community currently available to meet Younce’s

needs. Finally, we note that, unlike the “forced arbitration programs” referred to in the

footnote from Goncy’s brief, quoted above, the VAA is clearly entitled, in bold print and

all caps, “Voluntary Arbitration Agreement.”

       {¶ 44} Regarding substantive unconscionability, in Hayes, the Ohio Supreme

Court held that “an arbitration agreement voluntarily executed by a nursing-home resident

and not as a precondition to admission that eliminates the right to trial and to seek punitive

damages and attorney fees is not substantively unconscionable.” Id., at ¶ 44. The VAA

provided that Younce would receive services whether or not he executed the document.

We agree with Heartland that the VAA is neither procedurally nor substantively

unconscionable.

       {¶ 45} Further, having thoroughly reviewed the record, we agree with Heartland

that the trial court improperly shifted the burden to it to show that Younce’s waiver was

informed and knowing. We conclude that the presumption that Younce understood the

import of signing the VAA is supported by Goncy’s assertion in her affidavit regarding

Younce’s lucidity. While the trial court asserted that Younce’s signature on the VAA is

“questionable on its face,” due to its alleged resemblance to Goncy’s signature, Goncy

averred that Younce himself signed the VAA.          As noted above, Heartland was not

required to advise Younce and Goncy regarding the import of executing the VAA, and

they cannot now assert that they were misled into signing something distinct from what
                                                                                         -27-


they intended.

       {¶ 46} Heartland asserts that the presence of non-arbitrable claims and parties

who cannot be compelled to arbitrate is not a valid basis to deny a stay pending

arbitration. We agree. In Harrison v. Winchester Nursing, 2013-Ohio-3163, 996 N.E.2d
1001 (10th Dist.), the appellant therein argued, “like in Wascovich, enforcement of the

arbitration agreement will create two proceedings because some of the defendants are

not subject to the arbitration agreement, and thus, their claims will have to go through the

litigation process, rather than the arbitration process.” Harrison, at ¶ 18. In Wascovich,

“the court found the agreement to be substantively unconscionable in large part because

of the negative impact that arbitration would have on judicial economy.” Harrison, id.

Specifically, the Eleventh District in Wascovich determined that the “normal factors

favoring arbitration” did not apply therein, noting that “there is no economy or efficiency

achieved.” Id., at ¶ 51. According to the Eleventh District:

              * * * In fact, the contrary is true, because a party may be forced to

       participate in two proceedings, instead of one. Rather than achieve a cost

       savings, there would be a substantial increase in costs.       The potential

       exists for an increase in the number of depositions and hearings, duplicate

       discovery, and expert testimony and expense in two forums. The addition

       of these factors outweighs the factors that will weigh in favor of substantive

       conscionability.

              Most importantly, enforcement of the agreement in this case may

       result in inconsistent decisions on the issue of liability – something that

       should be avoided in every case.
                                                                                          -28-

Id., at ¶ 51-52.

       {¶ 47} We agree with the rationale set forth in Harrison as follows:

              * * *Several courts have found that the presence of non-arbitrable

       claims and parties who cannot be compelled to arbitrate does not require a

       trial court to deny a stay pending arbitration.

              In Krafcik v. USA Energy Consultants, Inc., 107 Ohio App. 3d 59, 667
N.E.2d 1027 (8th Dist.1995), the rationale of courts in other jurisdictions

       was adopted to conclude that an applicable arbitration agreement must be

       enforced, despite the presence of parties who are parties to the underlying

       dispute, but not subject to the arbitration agreement. The court found: “[I]t

       would be patently unfair to permit a plaintiff who has agreed to arbitration to

       escape that agreement by adding a defendant who is not a party to the

       arbitration contract.” Id. at 64, 667 N.E.2d 1027. The court further stated,

       “failing to enforce the agreement simply because the plaintiffs have joined

       unrelated claims against a second defendant would fly in the face of Ohio's

       strong presumption in favor of arbitrability.” Id.

              In DH–KL Corp. v. Stampp Corbin, 10th Dist. No. 97APE02–206,

       [1997 WL 467319] (Aug. 12, 1997), our court referenced the Federal

       Arbitration Act, noting that it is “virtually identical to the Ohio statute” and

       stating that, under the Federal Arbitration Act, “a party cannot avoid an

       arbitration agreement simply by adding as a defendant a person not a party

       to the arbitration agreement.” Id. We further stated that, pursuant to R.C.

       2711.02, once it is determined that the issues raised were covered by a
                                                                                  -29-


written arbitration agreement, the statute mandates that the trial be stayed

until arbitration of those issues has been conducted.

       Additionally, in Murray v. David Moore Builders, Inc., 177 Ohio

App.3d 62, 2008-Ohio-2960, 893 N.E.2d 897 (9th Dist.), the court of

appeals determined that if any of the claims are subject to an arbitration

agreement, R.C. 2711.02 requires a stay of the trial proceedings, regardless

of whether the dispute also involves parties who are not a party to the

agreement and who cannot be compelled to arbitrate. Id. at ¶ 11. To the

extent there were claims subject to a valid arbitration provision, it was

determined the trial court erred by denying the stay due to the presence of

non-arbitrable claims and parties who could not be compelled to arbitrate.

Id.

       Finally, in Marquez v. Koch, 4th Dist. No. 11CA3283, 2012-Ohio-

5466, the court held: “the presence of non-arbitrable claims and parties not

subject to an arbitration agreement does not justify the denial of Appellants'

motion to stay.” Id. at ¶ 11. See also Cheney v. Sears, Roebuck and Co.,

10th Dist. No. 04AP–1354, 2005-Ohio-3283, ¶ 12 (because some of the

claims are clearly within the scope of contracts containing valid arbitration

provisions, the entire case must be stayed until arbitration is resolved); Pyle

v. Wells Fargo Fin., 10th Dist. No. 05AP–644, 2005-Ohio-6478, ¶ 12 (a

presumption favoring arbitration over litigation applies even when the case

involves some arbitrable claims and some non-arbitrable claims, with the

non-arbitrable claims being determined by a court after completion of
                                                                                         -30-

       arbitration); and Jones v. Unibilt Industries, Inc., 2d Dist. No. Civ.A. 20578,

       2004-Ohio-5983, ¶ 19 (rejecting the argument that a stay pending

       arbitration is inappropriate where one of the defendants is not a party to the

       arbitration agreement).

Harrison, at ¶ 20-24.

       {¶ 48} Having found that the VAA is not “invalid,” as the trial court indicated, and

having determined that the presence of other claims and parties is not a valid basis to

deny a stay, we must next address which of Goncy’s claims herein are subject to the

VAA. In Peters, the decedent signed an arbitration agreement through his employment

which stated that “it applied to the ‘heirs, beneficiaries, successors, and assigns’ of the

employee.” Id., at ¶ 2. After his death, which occurred in the course of his employment,

his widow and the administrator of his estate brought a survival action and a wrongful

death action against Peters’s employer. Id., ¶ 3. “The trial court determined that while a

survival claim for Peters’s injuries could be resolved only pursuant to the plan, the

wrongful-death claim could be brought in court.” Id., at ¶ 4. On the company’s appeal,

the issue was “whether an individual may bind his or her beneficiaries to arbitrate their

wrongful-death claims by agreeing to arbitrate any claims that he or she may have against

a particular defendant.” Id., at ¶ 6.

       {¶ 49} The Ohio Supreme Court noted in part that “only signatories to an arbitration

agreement are bound by its terms.” Id., ¶ 7. The Peters Court concluded that “[w]hen

Peters signed the arbitration agreement, he agreed to arbitrate his claims against the

company, whether brought during his life or after his death. Thus, the provision in the

agreement binding Peters’s heirs, beneficiaries, successors, and assigns applies to a
                                                                                        -31-

survival action, which is the vessel used to pursue his claims after his death.” Id., at ¶

18. The court concluded, however, that “Peters could not restrict his beneficiaries to

arbitration of their wrongful-death claims, because he held no right to those claims; they

accrued independently to his beneficiaries for the injuries they personally suffered as a

result of the death.” Id., at ¶ 19.

       {¶ 50} We initially note Goncy’s argument, based upon McFarren and Tedeschi,

that if “the conditions required for the PoA to come into being are not fulfilled, then the

representative has no authority to bind the principal.” As noted by the Fourth District in

Primmer v. Healthcare Indus. Corp., 2015-Ohio-4104, 43 N.E.3d 788 (4th Dist.):

              * * * In McFarren, the court held that a nursing home resident’s

       grandson, who had a power of attorney for health care for the resident,

       lacked authority to bind the resident to an arbitration agreement he signed

       on her behalf because there was no evidence that she was unable to make

       informed health care decisions at the time. In Tedeschi the court similarly

       held that the daughter of a nursing home resident who had a power of

       attorney for health care could not bind the resident by signing an arbitration

       agreement because there was no determination that the resident had lost

       the capacity to make informed healthcare decisions for herself.

Id., ¶ 17.

       {¶ 51} In both matters, lack of capacity to make healthcare decisions was a

condition precedent to the effectiveness of the PoAs. For the reasons that follow, we

conclude that Goncy’s reliance upon the above authorities is misplaced, since the

effective date of Goncy’s PoA has no bearing on the outcome herein.
                                                                                           -32-

       {¶ 52} Pursuant to Peters, we find that Goncy’s survivorship claim on behalf of

Younce is subject to arbitration based upon Younce’s execution of the VAA, and that the

provision in Paragraph 9 of the VAA regarding its binding nature on Younce’s

“successors, spouses, children, next of kin, guardians, administrators and legal

representative,” applies to the survivorship claim.

       {¶ 53} We agree with Goncy, as reflected in the VAA, that although she signed the

document, she did so in the capacity of Younce’s “legal representative,” and she did not

do so in her individual capacity. Accordingly, we find that Goncy did not agree to arbitrate

the wrongful death claims on behalf of herself and Younce’s beneficiaries. In other words,

as it pertains to Goncy’s wrongful death claims, the VAA is not enforceable.

       {¶ 54} Since Goncy’s survivorship claim is subject to arbitration, we conclude that

the trial court erred in denying Heartland’s motion to stay all proceedings pending

arbitration. Accordingly, Heartland’s assigned error is sustained, and the judgment of

the trial court is vacated to the extent the trial court denied the stay pending arbitration of

the survivorship claim.

                                           ..........

HALL, J. and WELBAUM, J., concur.

Copies mailed to:

Gary J. Leppla
Miranda R. Leppla
Philip J. Leppla
Danny M. Newman
Michael M. Mahon
Hon. Richard Skelton